Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11979     Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

   UNITED STATES OF AMERICA,

         Plaintiff,                            Case No. 2:12-cr-20052-2
                                               Civil Case No. 2:18-cv-13072
   v.
                                               HONORABLE STEPHEN J. MURPHY, III
   D-2 ERIC JEROME POWELL,

         Defendant.

   ______________________________/

                  ORDER DENYING DEFENDANT'S MOTION
              TO VACATE SENTENCE UNDER 28 U.S.C. § 2255 [727]

        Defendant Eric Jerome Powell and his brother, who was also one of the

  co-defendants in the case, were leaders of a massive drug distribution and money

  laundering conspiracy. ECF 749, PgID 11399. On October 17, 2014, after a long a jury

  trial and unsuccessful flight to avoid sentence, the Court sentenced Defendant to

  concurrent terms of life in prison on each of three counts—(1) conspiracy to distribute

  marijuana, five kilograms or more of cocaine and one kilogram or more of heroin, in

  violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(i), and 841(b)(1)(D); (2)

  possession with intent to distribute one kilogram or more of heroin, or aiding and

  abetting in the same, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), and 18

  U.S.C. § 2; and (3) possession with intent to distribute five kilograms or more of

  cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii)(II), and 18 U.S.C. § 2—

  and twenty years in prison for one count of conspiracy to launder monetary
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20           PageID.11980      Page 2 of 12



  instruments,   in   violation   of   18   U.S.C.   §§ 1956(a)(1)(A)(i),   1956(a)(1)(B)(i),

  1956(a)(1)(B)(ii), 1956(h), and 21 U.S.C. § 841(b)(1)(A). ECF 470, PgID 4019–20.

        The Sixth Circuit affirmed Defendant's sentence on February 6, 2017. See

  United States v. Powell, 847 F.3d 760 (6th Cir. 2017). And the Supreme Court denied

  Defendant a writ of certiorari on October 2, 2017. See Powell v. United States, 138 S.

  Ct. 143 (2017) (Mem). Defendant timely filed the present motion for a writ of habeas

  corpus pursuant to 28 U.S.C. § 2255. ECF 727. He then filed a motion to amend and/or

  supplement his § 2255 motion to address the applicability of a recent Sixth Circuit

  case. ECF 779. The Court granted the motion to amend and/or supplement, ECF 797,

  and the parties filed supplemental briefs. ECF 798, 802, 803. The Court reviewed the

  briefs and finds that a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the

  following reasons, the Court will deny Defendant's § 2255 motion.

                                       BACKGROUND

        Defendant was sentenced to life in prison for his role in a massive drug

  distribution and money laundering conspiracy. He now seeks to challenge his

  sentence under 28 U.S.C. § 2255 on five grounds: (1) pursuant a recent Supreme

  Court decision, Carpenter v. United States, 138 S.Ct. 2206 (2018), Defendant's Fourth

  Amendment rights were violated when law enforcement officers collected his cell

  phone identification and location data; (2) his Sixth Amendment right to the effective

  assistance of counsel was violated when his counsel failed to move to sever his trial

  from his co-defendants; (3) his Sixth Amendment right to the effective assistance of

  counsel was violated when his counsel failed to object to the career offender guideline



                                              2
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20           PageID.11981     Page 3 of 12



  enhancement; (4) his Sixth Amendment right to the effective assistance of counsel

  was violated on appeal when his counsel failed to raise certain arguments; and (5)

  one of the statutes he was convicted under, 21 U.S.C. § 841, is unconstitutional as

  written and as applied.

                                   LEGAL STANDARD

        An individual sentenced by a federal court may seek to vacate, set aside, or

  correct the sentence pursuant to 28 U.S.C. § 2255. The statute provides four different

  grounds for claiming relief: "(1) that the sentence was imposed in violation of the

  Constitution or [federal] laws, (2) that the [C]ourt [lacked] jurisdiction to impose [the]

  sentence, (3) that the sentence was in excess of the maximum authorized by law, and

  (4) that the sentence is otherwise subject to collateral attack." Hill v. United States,

  368 U.S. 424, 426–27 (1962) (quoting 28 U.S.C. § 2255) (internal quotation marks

  omitted). Generally, the motion must allege "(1) an error of constitutional magnitude;

  (2) a sentence imposed outside the statutory limits; or (3) an error of fact or law that

  was so fundamental as to render the entire proceeding invalid." Weinberger v. United

  States, 268 F.3d 346, 351 (6th Cir. 2001) (citation omitted).

                                      DISCUSSION

        Defendant withdrew the first ground for relief listed in his § 2255 motion—the

  ground based on the applicability of Carpenter. ECF 754, PgID 11439. The Court will

  address each of Defendant's four remaining arguments in turn.




                                              3
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20           PageID.11982     Page 4 of 12



  I.     Ineffective Assistance

        Three of Defendant's four grounds for relief are based on allegations of

  ineffective assistance of counsel. See ECF 727-1, PgID 11152–53. To succeed on any

  of his ineffective assistance of counsel claims, Defendant must demonstrate: (1) that

  his counsel's representation "fell below an objective standard of reasonableness," and

  (2) that "there is a reasonable probability that, but for counsel's unprofessional errors,

  the result of the proceedings would have been different." Strickland v. Washington,

  466 U.S. 668, 688, 694 (1984).

        A.     Failure to Move for Severance

        In his first remaining ground, Defendant claimed that his trial counsel was

  constitutionally ineffective because he failed to move to sever Defendant's trial from

  that of his co-defendants. ECF 727-1, PgID 11161–66. An "indictment or information

  may charge [two] or more defendants if they are alleged to have participated in the

  same act or transaction, or in the same series of acts or transactions, constituting an

  offense or offenses. The defendants may be charged in one or more counts together or

  separately." Fed. R. Crim. P. 8(b). "There is a preference in the federal system for

  joint trials of defendants who are indicted together. Joint trials 'play a vital role in

  the criminal justice system.'" Zafiro v. United States, 506 U.S. 534, 537 (1993)

  (quoting Richardson v. Marsh, 481 U.S. 200, 209 (1987)). But "[i]f the joinder of

  offenses or defendants in an indictment, an information, or a consolidation for trial

  appears to prejudice a defendant or the [G]overnment, the [C]ourt may order separate




                                              4
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11983    Page 5 of 12



  trials of counts, sever the defendants' trials, or provide any other relief that justice

  requires." Fed. R. Crim. P. 14(a).

        Defendant's argument as to why his trial should have been severed from his

  co-defendants' trials was cursory and incoherent. Defendant repeatedly argued that

  he and one of his co-defendants—his brother, Carlos Powell—presented "antagonistic

  defenses" and cited caselaw pertaining to when antagonistic defenses mandate

  severance. See ECF 727-1, PgID 11162, 11164–65; ECF 754, PgID 11440–43. But

  Defendant did not once explain or even state what defenses or facts presented by

  Carlos Powell were antagonistic to Defendant's own defense. "Defendants seeking to

  set aside their sentences pursuant to 28 U.S.C. § 2255 have the burden of sustaining

  their contentions by a preponderance of the evidence." Pough v. United States, 442

  F.3d 959, 964 (6th Cir. 2006) (quoting McQueen v. United States, 58 F. App'x 73, 76

  (6th Cir. 2003)). Defendant did not even come close to satisfying his burden with

  respect to antagonistic defenses.

        The only factual argument Defendant raised was that evidence presented at

  trial about Carlos Powell and particularly about Carlos Powell's violent nature

  presented a risk of spilling over into the jury's impression of Defendant and inflaming

  the jury's passion against Defendant, particularly because Carlos Powell was not only

  Defendant's co-defendant but also his brother. See ECF 727-1, PgID 11165–66.

  Defendant argued that "[t]he passions and prejudices associated with a violent

  offender being let free in the community could easily, and unfairly spill over causing




                                             5
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20           PageID.11984      Page 6 of 12



  the jury to view Petitioner as a violent offender because he was being tried along with

  co-defendants who were violent." Id. at 11166.

        But "'[j]oint trials are favored in this circuit' and the 'spillover of evidence from

  one case to another does not require severance.'" United States v. Dimora, 750 F.3d

  619, 631 (6th Cir. 2014) (quoting United States v. Tocco, 200 F.3d 401, 413 (6th Cir.

  2000) and United States v. Gallo, 763 F.2d 1504, 1526 (6th Cir. 1985)). And Defendant

  provided nothing beyond his generic allegation that evidence that Carlos Powell was

  violent may have spilled over into the jury's opinion of him to support his argument.

  Because spillover evidence in and of itself does not require severance and Defendant

  provided no specific factual allegations beyond a general risk of the admission of

  spillover evidence, the Court cannot find that it would have granted a motion for

  severance even if his trial counsel had filed one. Defendant therefore cannot

  demonstrate prejudice, and the Court will deny his § 2255 motion as to ineffective

  assistance for failure to move to sever the trial.

        B.     Failure to Object to Guideline Enhancement

        Next, Defendant argued that his trial counsel was constitutionally ineffective

  because he failed to object to Defendant's career offender designation and because he

  failed to object to the quantity of drugs attributed to Defendant. ECF 727-1, PgID

  11167–72. The Court permitted the parties to file supplemental briefs addressing the

  failure to object to the career offender designation after the Sixth Circuit issued a

  relevant opinion addressing whether attempt crimes serve as valid prior convictions

  that justify a career offender designation: United States v. Havis, 927 F.3d 382 (6th



                                              6
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11985     Page 7 of 12



  Cir. 2019). See ECF 797, 798, 802, 803. But even applying the Sixth Circuit's holding

  in Havis, Defendant can show neither that his attorney's failure to object to his career

  offender designation was deficient under Strickland nor that he was prejudiced by

  his attorney's failure to object.

         In Havis, the Sixth Circuit held that "[t]he Guidelines' definition of 'controlled

  substance offense' does not include attempt crimes." Havis 927 F.3d at 387. And

  Defendant's career offender designation was predicated on past convictions for

  attempt crimes. See ECF 802, PgID 11912. But the Sixth Circuit squarely held that

  Havis constituted a change in the law and that a failure to object to a career offender

  designation based on attempt crimes prior to Havis was reasonable. Bullard v. United

  States, 937 F.3d 654, 661–62 (6th Cir. 2019). The Sixth Circuit reasoned that before

  Havis, its "decision in Evans held the opposite: 'offering to sell a controlled substance

  constitutes an attempt to distribute a controlled substance, and thus a conviction

  under the statute categorically qualifies as a controlled substance offense.'" Id. at 661

  (quoting United States v. Evans, 699 F.3d 858, 868 (6th Cir. 2012)). And the Sixth

  Circuit emphasized that it has "repeatedly held that counsel is not ineffective for

  failing to predict developments in the law." Id. (quoting Snider v. United States, 908

  F.3d 183, 192 (6th Cir. 2018)). Because the Sixth Circuit has squarely addressed the

  issue at hand and held that a pre-Havis failure to object to a career offender

  designation predicated on past attempt-crime convictions is reasonable, the Court

  must deny this ground of Defendant's motion.




                                             7
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20              PageID.11986   Page 8 of 12



        Further, Defendant cannot demonstrate prejudice because his advisory

  guideline range was life in prison with or without the career offender designation. As

  Defendant's sentencing memorandum acknowledged, his offense level was 52 but was

  reduced to 43 because 43 is the highest offense level in the Sentencing Guidelines.

  ECF 452, PgID 3472 (Defendant's sentencing memorandum, citing the presentence

  report). And the guideline sentencing "range" for an offense level of 43 is simply "life"

  regardless of what criminal history category Defendant is in and regardless of

  whether Defendant is designated as a career offender. See UNITED STATES

  SENTENCING     COMMISSION,      2018    Chapter     5:    Part    A—Sentencing     Table,

  https://www.ussc.gov/guidelines/2018-guidelines-manual/2018-chapter-5 (last visited

  June 15, 2020). Because eliminating the career offender designation would not have

  altered Defendant's advisory guideline range, he cannot show that he was prejudiced

  by his attorney's failure to object to the designation.

        Defendant also argued that his trial counsel performed deficiently when he

  failed to object to the quantity of drugs attributed to Defendant. ECF 727-1, PgID

  11169–72. He argued that he should have been held responsible only for the amount

  of drugs reflected in the jury verdict and that those amounts would have supported

  an initial base offense level of 32 rather than 38. ECF 754, PgID 11449. But,

  regardless of any other argument, Defendant again cannot show prejudice based on

  a failure to object to his drug amounts because it would not have changed his final

  adjusted offense level.




                                              8
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11987     Page 9 of 12



        Defendant admitted that after his enhancements were calculated, his adjusted

  offense level was 52, which was reduced to 43 because that is the highest offense level

  permitted by the Guidelines. See ECF 727-1, PgID 11151. Because the difference

  between 52 and 43—nine—is greater than the difference between 32 and 38—six—

  Defendant's offense level would still have been above 43 even if his initial base offense

  level was 32. And his offense level would therefore have been reduced to 43 just as it

  was during his sentencing. See UNITED STATES SENTENCING COMMISSION, 2018

  Chapter 5: Part A—Sentencing Table, Note 2, https://www.ussc.gov/guidelines/2018-

  guidelines-manual/2018-chapter-5 (last visited June 15, 2020) ("An offense level of

  more than 43 is to be treated as an offense level of 43"). Defendant cannot show that

  he was prejudiced by his counsel's failure to object to the drug amounts. The Court

  need not address the performance prong and will deny this ground of Defendant's

  § 2255 motion. See Strickland, 466 U.S. at 697. ("If it is easier to dispose of an

  ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect

  will often be so, that course should be followed.").

        C.     Appellate Counsel

        In his third remaining ground, Defendant argued that his appellate counsel

  was ineffective for failing to raise certain arguments on appeal. ECF 727-1, PgID

  11173–75. Specifically, Defendant argued that his appellate counsel should have

  "challenge[d] the warrantless search and seizure of" several vehicles during the

  investigation of the case. Id. at 11174–75. But, as noted in the motion to suppress

  evidence that Defendant and his co-defendants jointly filed before trial, the police



                                              9
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20         PageID.11988     Page 10 of 12



  conducted warrantless searches of vehicles operated by Benny Whigham, Juan Valle,

  Ernest Progue, and Margareta Lopez de Vallejo—and not any vehicle operated by

  Defendant. ECF 74, PgID 162. When responding to the Government pointing out that

  fatal flaw in his ineffective assistance of appellate counsel claim, Defendant did not

  contest the fact or claim that he owned any of the vehicles that were searched. See

  ECF 754, PgID 11450–51. Rather, he argued that the Government's argument was

  "inconsistent with the Government's other claim that all acts of others charged in the

  offense [were] admissible against [Defendant]." Id. at 11450. But Defendant

  misunderstands both the Government's argument and the relevant law.

        Federal courts are not authorized "to suppress otherwise admissible evidence

  on the ground that it was seized unlawfully from a third party not before the court."

  United States v. Payner, 447 U.S. 727, 735 (1980). The Fourth Amendment "interest

  in deterring illegal searches does not justify the exclusion of tainted evidence at the

  insistence of a party who was not the victim of the challenged practices." Id. Even in

  multi-defendant conspiracy cases, "suppression of the product of a Fourth

  Amendment violation can be successfully urged only by those whose rights were

  violated by the search itself, not by those who are aggrieved solely by the introduction

  of damaging evidence. Co-conspirators and codefendants have been accorded no

  special standing." Alderman v. United States, 394 U.S. 165, 171–72 (1969).

        Defendant's appellate counsel could therefore have raised a successful Fourth

  Amendment argument on appeal only if Defendant could demonstrate that he "had

  either a property interest protected by the Fourth Amendment that was interfered



                                            10
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11989      Page 11 of 12



  with by the stop[s] of the automobile[s] . . . or a reasonable expectation of privacy that

  was invaded by the search[es] thereof." United States v. Padilla, 508 U.S. 77, 82

  (1993). And mere "joint control and supervision over the drugs and vehicle[s] and . . .

  active participation in a formalized business arrangement" of running a drug

  conspiracy is insufficient to establish a reasonable expectation of privacy. See id. at

  80 (quoting and reversing the underlying Ninth Circuit opinion). Here, Defendant did

  not provide any argument or evidence that he had a property interest or reasonable

  expectation of privacy in any of the searched vehicles. He failed to demonstrate by a

  preponderance of the evidence that there was a legitimate Fourth Amendment

  argument that his appellate counsel could have raised and that failing to raise it

  constituted deficient performance under Strickland. The Court will therefore deny

  Defendant's third and final ineffective assistance claim.

  II.   Constitutionality of 21 U.S.C. § 841

        Finally, Defendant argued that 21 U.S.C. § 841 is unconstitutional as written

  and as applied. ECF 727-1, PgID 11175–79. But Defendant did not raise the claim on

  appeal. See generally Powell, 847 F.3d 760. And "claims not raised on direct appeal

  may not be raised on collateral review unless the petitioner shows cause and

  prejudice." Massaro v. United States, 538 U.S. 500, 504 (2003) (citations omitted). To

  show cause and prejudice, Defendant must show "that he possessed good cause for"

  failing to raise the claim on direct appeal "and would suffer actual prejudice if his

  averments [were] deemed precluded." Fair v. United States, 157 F.3d 427, 430 (6th




                                             11
Case 2:12-cr-20052-SJM-MAR ECF No. 811 filed 06/22/20          PageID.11990   Page 12 of 12



  Cir. 1998) (citations omitted). Alternatively, Defendant could show "that he is

  actually innocent of the subject offense." Id. (citations omitted).

         Defendant not only failed to make either showing, but he also admitted "that

  his claim is not supported by current Circuit or Supreme Court precedent[] but

  assert[ed] in good faith that the law should change." ECF 754, PgID 11451. Because

  Defendant procedurally defaulted the claim, failed to make the appropriate showings

  to excuse the default, and conceded that the claim is not supported by precedent, the

  Court will deny the final ground of Defendant's § 2255 motion.

         Because Defendant withdrew the first ground and the Court denied each of the

  remaining grounds for his § 2255 motion, the Court will deny the motion and close

  the correlating civil case.

                                          ORDER

         WHEREFORE, it is hereby ORDERED that Defendant's motion to vacate

  sentence under 28 U.S.C. § 2255 [727] is DENIED.

         IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE Civil

  Case No. 2:18-cv-13072.

         SO ORDERED.

                                           s/Stephen J. Murphy, III
                                           STEPHEN J. MURPHY, III
                                           United States District Judge
  Dated: June 19, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on June 19, 2020, by electronic and/or ordinary mail.

                                           s/David P. Parker
                                           Case Manager

                                             12
